Case 3:17-cv-00072-NKM-JCH Document 828 Filed 08/10/20 Page 1 of 1 Pageid#: 13601
                                                                     CLERKS OFFICE U.S. DIST. COURT
                                                                        AT CHARLOTTESVILLE, VA
                                                                               FILED
                     IN THE UNITED STATES DISTRICT COURT                   08/10/2020
                    FOR THE WESTERN DISTRICT OF VIRGINIA                JULIA C. DUDLEY, CLERK
                              Charlottesville Division                  BY: /s/ J. JONES
                                                                            DEPUTY CLERK
  ELIZABETH SINES et al.,             )       Civil Action No. 3:17-cv-00072
       Plaintiffs,                    )
                                      )
  v.                                  )       ORDER
                                      )
  JASON KESSLER et al.,               )
       Defendants.                    )       By:    Joel C. Hoppe
                                      )              United States Magistrate Judge

         Before the Court is Defendants Michael Hill, Michael Tubbs, and League of the South’s

  Motion for Permission to File a Memorandum that Exceeds 25 Pages. ECF No. 821. Plaintiffs do

  not oppose the motion. ECF No. 822. For the reasons stated by Defendants, the motion to exceed

  the page limit is hereby GRANTED. Defendants Hill, Tubbs, and League of the South may file a

  memorandum in support of their motion for summary judgment that exceeds the page limit set

  forth in the Pretrial Order and that is approximately forty-six (46) pages.

         It is so ORDERED.

                                                        ENTER: August
                                                                 g 7, 2020



                                                        Joel C. Hoppe
                                                        U.S. Magistrate Judge




                                                   1
